Title: From Thomas Jefferson to Robert Gamble, 19 May 1793
From: Jefferson, Thomas
To: Gamble, Robert



Dear Sir
Philadelphia May 19. 1793.

I have to acknolege the receipt of your favors of the 10th. and 13th. inst. and shall with great pleasure render you any service in my power with Mr. Genet. The footing on which Mr. Anderson places his views, with the priority of your application to Mr. Genet as well as the patronage under which it was presented, will, no doubt, have their weight. I do not think that these purchases will be made by bills, and consequently their security will not come into question. The course of the business will probably be for our government to pay the cash through their collectors in the states where the purchases will be made, so that they will be cash purchases. I wish to heaven the spirit of mill-building and manufacturing which you mention to have taken place in Augusta &c. could spread itself into Albemarle. We are miserably circumstanced there as to the disposal of our wheat. We can neither manufacture nor sell it there. And tho we have fine mill seats at the head of the navigation of the Rivanna, we cannot get mills built. We are however, under these discouragements, going entirely into the culture of wheat, and shall be able to furnish a great deal. I hope it will in time draw the attention of some of you spirited gentlemen of commerce. With every assurance of my dispositions to serve you, I am Dr Sir Your most obedt. humble servt

Th: Jefferson

